DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/13/2021 has been entered and fully considered.
Claims 1-6,  10, 11, 17-22, 26, 27, 31 and 32 are pending.  Claims 1 and 17 are independent.  Independent claims 1 and 17 and dependent claims 2, 5, 18 and 21 are amended.
The IDS(s) submitted on 03/17/2020, 10/26/2020, 01/21/21 and 04/13/2021 are being considered and contains relevant prior art that can anticipate the independent claims.  The IDS(s) newly submitted on 11/29/21 is being considered.
		         Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1and 17 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection below show that the newly discovered prior art, da Silva et al (US 11005701 B2), by fully disclosing the amended limitations in independent claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 2, 5, 17, 18, 21, 31 and 32  s/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al (US 20190036590 A1 and is fully supported by the provisional document on which priority is relied on) in view of da Silva et al (US 11005701 and also fully supported by the provisional document on which priority is relied on).
	Regarding claim 1, Nagaraja discloses a method for information processing, (i.e. the method is shown in Fig. 20 and is implemented in the scheduled entity 600 shown in Fig. 6 ) comprising:
receiving, by a high-layer function entity (i.e. Layers 2 and/or 3 is the higher layer in the scheduled entity 600 and receives from Layer 1/ Physical Layer indications in-synch and out-of-synch indications - see end of paragraph 104 and Table 1), a first preset amount of beam recovery failure indication information (i.e. per Table 1 after receiving at the higher layers  a first preset amount of beam recovery failure indication in the preset quantity of N310 consecutive out-of-Synch indication from lower layer 1) and  starting a first timer (i.e. see Table 1 timer T310) on the basis of the first preset amount of beam recovery failure indication information (i.e. N310 consecutive out-of-Synch indication from lower layer 1), the first preset amount being one or at least two.(N310 is at least two or more as it is consecutive out-of-synch indications - Fig. 7 shows N310 being more than one and triggers the start of the first timer T310 - see also paragraph 106 for more details) 
	Nagaraja fails to disclose wherein when the first timer is not set with a timing-out moment, the high-layer function entity determines a radio link failure, RLF, when the first preset amount of beam recovery failure indication information is received.
	da Silva discloses wherein when the first timer(i.e. Timer-oos--bfd - i.e. Column 15, Line 49) is not set with a timing-out moment, the high-layer function entity determines a radio link failure, RLF, when the first preset amount (i.e. N-oos-bfd i.e. Column 15, Line 43)  of beam recovery failure indication (i.e. OOS events  - i.e. Column 15, Lines 5 and 45) information is received. (da Silva starts in Column 7, Lines 55-59 indicating Beam Recovery procedure is really a RLF procedure but Beam Recovery Procedure conducted faster than RLF procedure.  da  Silva states in Column 16, Lines 35-40 that the lower layers like the physical layer detects In-Synch (IS) and OOS (Out-Of-Synch) events and passes to Higher Layers of the UE for purpose counting and per Column 15, Lines 45-48 N-oos-bfd is a threshold count of OOS events to trigger/start  first timer, Timer-oos-bfd and upon the first timer reaching zero or expiring  Radio Link Failure (RLF) is detected or RLF declared.  In Column 15, Lines 55-60 , first timer, Timer-oos-bfd, is set to zero to force declaration of RLF upon receipt of the first preset (i.e. N-oos-bfd of beam recovery indication information (i.e. OOS)) fully meeting the amended limitation.)
	In view of the above, having the method of Nagaraja and then given the well- established teaching of da Silva, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method  of Nagaraja as taught by da Silva, since da Silva states in Column 8, Line 61 to Column 9, Line 2 that the modification results in reducing the battery consumption in a UE by simplifying radio link failure monitoring.

	Regarding claim 17, Nagaraja discloses a high-layer function entity (i.e. scheduled entity 600 shown in Fig. 6 and operating according Fig. 20) , comprising a communication component (i.e. Fig. 6 communication bus 608 and Transceiver 610) and a processor (Fig. 6 Processor 604)wherein the communication component is configured to receive a first preset amount of beam recovery failure indication information (i.e. Layers 2 and/or 3 is the higher layer in the scheduled entity 600 and receives from Layer 1/ Physical Layer indications in-synch and out-of-synch indications - see end of paragraph 104 and Table 1 - wherein the first preset amount of beam recovery failure indication in the preset quantity of N310 consecutive out-of-Synch indication from lower layer 1), the first preset amount being one or at least two(N310 is at least two or more as it is consecutive out-of-synch indications - Fig. 7 shows N310 being more than one and triggers the start of the first timer T310 - see also paragraph 106 for more details) ;
 and the processor is configured to start a first timer on the basis of the first preset amount of beam recovery failure indication information received by the communication component. (i.e. see Table 1 timer T310 being started by the Processor 604/Timer Processing Circuit 642 launching first timer 310 as shown in Fig. 7 being started based on the first preset amount of beam recovery failure indication in the preset quantity of N310 consecutive out-of-Synch indication received from lower layer 1 - see Table 1 and paragraph 106).
	Nagaraja fails to disclose wherein when the first timer is not set with a timing-out moment, the high-layer function entity determines a radio link failure, RLF, when the first preset amount of beam recovery failure indication information is received.
	da Silva discloses wherein when the first timer(i.e. Timer-oos--bfd - i.e. Column 15, Line 49) is not set with a timing-out moment, the high-layer function entity determines a radio link failure, RLF, when the first preset amount (i.e. N-oos-bfd i.e. Column 15, Line 43)  of beam recovery failure indication (i.e. OOS events  - i.e. Column 15, Lines 5 and 45) information is received. (da Silva starts in Column 7, Lines 55-59 indicating Beam Recovery procedure is really a RLF procedure but Beam Recovery Procedure conducted faster than RLF procedure.  da  Silva states in Column 16, Lines 35-40 that the lower layers like the physical layer detects In-Synch (IS) and OOS (Out-Of-Synch) events and passes to Higher Layers of the UE for purpose counting and per Column 15, Lines 45-48 N-oos-bfd is a threshold count of OOS events to trigger/start  first timer, Timer-oos-bfd and upon the first timer reaching zero or expiring  Radio Link Failure (RLF) is detected or RLF declared.  In Column 15, Lines 55-60 , first timer, Timer-oos-bfd, is set to zero to force declaration of RLF upon receipt of the first preset (i.e. N-oos-bfd of beam recovery indication information (i.e. OOS)) fully meeting the amended limitation.)
	In view of the above, having the higher layer entity of Nagaraja and then given the well- established teaching of da Silva, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the higher layer entity of Nagaraja as taught by da Silva, since da Silva states in Column 8, Line 61 to Column 9, Line 2 that the modification results in reducing the battery consumption in a UE by simplifying radio link failure monitoring.

	Regarding claim 2, Nagaraja discloses the method of claim 1, further comprising: when the first timer is set with any other value than zero as a timing out moment (Nagaraja timer when started after receiving n consecutive out-of-sync it is set with a positive non-zero value - See Fig. 8 first timer T310 set to a value greater than zero on time axis  )
determining, by the high-layer function entity(i.e. Layer 2 or Layer 3 per paragraph 104), a radio link state (i.e. In-Synch or Out-of-Synch) on the basis of whether indication information is received or not before the first timer times out (i.e. see Fig. 8 in relation to paragraph 107where in 804 N311 consecutive in-sync is received prior to T310 timer stops/expires then the scheduled entity is in-synch with the primary cell Pcell. If the consecutive in-sync were received after the first timer/T310 expires then the radio link state will be Out-of-Sync),
wherein the indication information comprises at least one of following information: In Sync (IS) indication information, beam recovery success indication information, beam recovery failure indication information, or Out of Sync (OoS) indication . (See Fig.8 - the information is in-sync indication and Figs. 11 and 12 show it can be out-of-synch indication)
	Regarding claim 18, Nagaraja discloses the high-layer function entity of claim 17, wherein the processor Is further configured to: a determination unit configured to when the first timer is set with any other value than zero as a timing out moment (Nagaraja timer when started after receiving n consecutive out-of-sync it is set with a positive non-zero value - See Fig. 8 first timer T310 set to a value greater than zero on time axis  ) determine a radio link state (i.e. In Synch or Out of Synch) on the basis of whether the communication component receives the indication information or not before the first timer times out, (i.e. see Fig. 8 in relation to paragraph 107where in 804 N311 consecutive in-sync is received prior to T310 timer stops/expires then the scheduled entity is in-synch with the primary cell Pcell. If the consecutive in-sync were received after the first timer/T310 expires then the radio link state will be Out-of-Sync),
wherein the indication information comprises at least one of following information: In Sync (IS) indication information, beam recovery success indication information, the beam recovery failure indication information, or Out of Sync (OoS) indication information.  (See Fig.8 - the information is in-sync indication and Figs. 11 and 12 show it can be out-of-synch indication)
	Regarding claims 5 and 21, Nagaraja discloses the method of claim 1 and the high layer function entity of claim 17,  wherein the first timer(i.e. T310) is set with 0 or any numerical value as a timing-out moment. (i.e. by virtue of the fact that the claim requires the first timer/T310 to be set to any numerical value it is met for instance in Fig. 8 T310 is set to a value of the difference of T0 and T1 and if T0 happens to be zero the numerical value will be T1. In paragraph 121 it suggest it can be approximately 0 ms)
	Regarding claim 31, Nagaraja discloses the higher layer function of claim 17 where in the processor is configured to,  before the first timer is started, configure the first timer; or, the communication component further configured to obtain the first timer from a network device, the first timer being configured by the network device. (See paragraph 116 indicating the time window for the timers can be network configured and paragraph 118 with respect to Fig. 13 shows the network configured T310 timer value can be reconfigured by the scheduled entity/UE) 
	Regarding claim 32, Nagaraja discloses the high-layer function entity of claim 17, wherein the high-layer function entity comprises a Radio Resource Control (RRC) function entity, a Packet Data Convergence Protocol (PDCP) function entity, a Radio Link Control (RLC) function entity or a Media Access Control (MAC) function entity. (i.e. in paragraph 104 high layer function is defined as anything above Layer 1/Physical Layer and will have to includes at least the MAC and PDCP layers)

Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 19, 20, 22, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“communication component …” in claims 17 and all of its dependent claims and
“determination unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474